DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.  This is in response to the amendment filed on 21 October 2021.
2.  Claims 1-4, 9-13, 20, 22-25 and 27 are pending in the application.
3.  Claims 1-4, 9-13, 20, 22-25 and 27 have been allowed.
4.  Claims 5-8, 14-19, 21 and 26 have been cancelled.
Allowable Subject Matter
5.  Claims 1-4, 9-13, 20, 22-25 and 27 are allowed.
The following is an examiner’s statement of reasons for allowance:
As to independent claim 1, the applicant has incorporated the allowable features of dependent claim 7 of “a second processor configured to generate the encrypted package, wherein the encrypted package contains the user key and the biometric template”, “a communications interface configured to transfer the encrypted package and a copy of the user key appended to the encrypted package to the user device”, “a non-transitory computer-readable medium having computer-executable instructions encoded therein, the instructions when executed by a third processor cause the third processor to generate an encrypted command for the electronic locking device using the user key”, “decrypt the encrypted package to retrieve the biometric template and the user key”, “receive and decrypt the encrypted command using the user key to generate a decrypted command” and “perform an action associated with the decrypted command”.  Since independent claim 1 contains allowable limitations the claim has been allowed.
As to independent claim 4, the applicant has converted allowed dependent claim 4 into an independent claim.  Now that claim 4 has allowable subject matter, the claim has been allowed.
As to claim 20, the prior art does not disclose, teach or fairly suggest the limitations of “a first wireless transceiver configured to (a) transfer the first biometric input indirectly through an intermediary device or directly to a server and (b) receive a first confirmation from the server indicating that the first biometric input matches a biometric template corresponding to an authorized user”, “a first processor configured to activate the first electronically controllable locking mechanism in response to receiving the first confirmation”, “transfer the second biometric input to the server”, “receive a second confirmation from the server indicating that the second biometric input matches the biometric template corresponding to the authorized user; and transfer the second confirmation to the secondary electronic locking device” and “wherein the second processor of the secondary electronic locking device is configured to activate the second electronically controllable locking mechanism in response to receiving the second confirmation”.
Any claims not directly addressed are allowed on the virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Relevant Prior Art
6.  The following references have been considered relevant by the examiner:
A.  Aronowitz US 2020/0104472 A1 directed to enhancing biometric security [abstract].
B.  Ballard et al US 2018/0352440 A1 directed to changing a required authentication type based on a request for a particular type of information [abstract].
C.  Johnson et al US 2010/0005314 A1 directed to an in-circuit security system for electronic devices [abstract].
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARAVIND K MOORTHY whose telephone number is (571)272-3793.  The examiner can normally be reached on M-F 7:30-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on 571-272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARAVIND K MOORTHY/Primary Examiner, Art Unit 2492